 

 

Exhibit 10.1

 

 

SCHEDULE OF CHANGE IN CONTROL EMPLOYMENT AGREEMENT

On April 1, 2017, the Registrant entered into a Change in Control Employment
Agreement (the “Agreement”) with Eileen L. Beck Vice President, Human
Resources.  

In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing the Agreement as an exhibit to this Form 10-Q
because it is substantially identical to the Form of Change in Control
Employment Agreement, form effective as of August 5, 2013 by and between P. H.
Glatfelter Company and certain employees, which is filed as Exhibit 10 (q) to
our Form 10-K for the year ended December 31, 2014.

 